DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted August 3, 2020 has been accepted and entered.  Claims 1-16 are amended.  New claims 17-19 are added.  No claims are cancelled.  Thus, claims 1-19 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the amide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Badano et al (“Laboratory and In-Beam Tests of a Novel Real-Time Beam Monitor for Hadrontherapy”).
Regarding claim 1, Badano et al discloses a system for characterizing a beam of charged particles (See Abstract, page 830, paragraph II: Working Principles), the system comprising a stack wherein the stack comprises: an ultra-thin pattern (i.e. Al foil) (see paragraph II: Working Principles) formed from an electrically conductive material; a thin-substrate carrying the pattern (support); the stack forming an emitting electrode) (secondary electron emission), the emitting electrode being capable of emitting secondary electrons in the proximity of the surface of the pattern when the emitting electrode is passed through by the beam of charged particles (see paragraph II). 
Regarding claim 3, Badano et al discloses wherein the substrate is formed from a thermostable material (i.e. Al2O3) (see page 830, paragraph II: Working Principles).
Regarding claim 5, Badano et al discloses wherein the thickness of the pattern is between 10nm and 100 nm (i.e. 65-70nm) (see page 830, paragraph II: Working Principles, line 4).
Regarding claim 13, Badano et al discloses wherein further comprising a collecting electrode being subjected to a positive potential, the potential being greater than the potential of the emitting electrode, so as to collect the secondary electrons emitted by the emitting electrode (see page 830, paragraph II: Working Principles).

Regarding claim 15, Badano et al discloses a machine for producing a beam of charged particles comprising a system, wherein the system being fixed and permanent (See Abstract).
Regarding claim 16, Badano et al discloses a method for treating cancerous tumours by characterizing a beam of charged particles of an item of equipment (See Abstract and page 830, paragraph I: Introduction).
Regarding claim 17, Badano et al discloses wherein the thermostable material incudes ceramic (See Fig. 6, page 832).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badano et al (“Laboratory and In-Beam Tests of a Novel Real-Time Beam Monitor for Hadrontherapy”) in view of Seppi et al (US 3,450,879).

Regarding claims 4, 18, Seppi et al discloses wherein the substrate is formed from a polyamide (dielectric) (col. 3, lines 2-19).  
Allowable Subject Matter
Claims 6-12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6-12, 19, the prior art fails to disclose or reasonably suggest wherein the substrate is electrically insulating and the pattern is formed from a plurality of conductive segments electrically insulated from one another, as claimed in combination with the rest of the claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884